Citation Nr: 1401503	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  12-00 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial disability rating for service-connected posttraumatic stress disorder (PTSD), in excess of 10 percent prior to May 24, 1994.

2.  Entitlement to an initial disability rating for service-connected PTSD, in excess of 50 percent from May 24, 1994 to August 4, 1999, to include entitlement to TDIU.


REPRESENTATION

Veteran represented by:	Kathy A. Lieberman, Attorney-at-law.


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel

INTRODUCTION

The Veteran served on active duty from September 1965 to September 1967.  Service in the Republic of Vietnam is indicated by the record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In the May 2009 rating decision, the RO effectuated a January 2008 Board decision awarding service connection for PTSD.  The RO assigned an initial 10 percent disability rating for PTSD from March 12, 1991, a 50 percent disability rating from May 24, 1994, and a 100 percent disability rating from August 5, 1999.

The Veteran appealed the initial disability ratings assigned by the RO, arguing that he is entitled to an initial 100 percent schedular disability rating for PTSD from his original date of claim, March 12, 1991.


FINDINGS OF FACT

1.  Affording the Veteran all benefit of the doubt, prior to May 23, 1994, his service-connected PTSD was productive of no more than definite social and industrial impairment.

2.  From May 24, 1994, the Veteran's service-connected PTSD was productive of demonstrable inability to obtain or retain employment.


CONCLUSIONS OF LAW

1.  Prior to May 23, 1994, the criteria for a 30 percent disability rating for the service-connected PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.132, Diagnostic Code (DC) 9411 (1996).
2.  Effective from May 24, 1994, the criteria for a 100 percent disability rating for service-connected PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.132, DC 9411 (1996) & (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.129(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that claimant is expected to provide.

Here, however, the Veteran's claim for an increased initial rating for his service-connected PTSD is a "downstream" issue in that it arose from an initial grant of service connection for this disability.  Prior to the May 2009 rating decision, the RO issued letters in March 2004 and February 2002 that advised the Veteran of the evidence necessary to substantiate his claim for service connection for this disability and of his and VA's respective obligations with regard to obtaining evidence.  As previously noted herein, in the May 2009 rating action, the RO granted service connection for PTSD and evaluated this disability as 10 percent, from March 12, 1991, the date of claim, at 50 percent, effective May 24, 1994, and at 100 percent, effective August 5, 1999.

Importantly, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated.  It has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473,490-491 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Also, the agency of original jurisdiction (AOJ) obtained the Veteran's available service treatment records (STRs) and post-service treatment records, and secured multiple VA examinations in furtherance of his claims.

Accordingly, the Board finds that the Veteran has not identified any additional pertinent medical records that have not been obtained and associated with the claims file, to the extent available.  38 C.F.R. § 3.159(c)(1)-(3).

Pertinent VA examinations with respect to the PTSD claims on appeal were obtained in April 1996, July 1996, and August 1999.  See 38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations obtained here are sufficient, as they considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinions stated as well as the medical information necessary to apply the appropriate rating criteria.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome here, the Board finds that any such failure is harmless.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Accordingly, VA has no duty to inform or to assist that has been unmet.

II.  Analysis-Schedular Evaluation

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the Veteran is assigned a 10 percent evaluation for his service-connected PTSD from March 12, 1991, the date of claim, a 50 percent evaluation from May 24, 1994, the date of a private psychiatric examination, and a 100 percent evaluation from August 5, 1999, the date of a letter from the Veteran's treating psychiatrist.  As discussed below, the Board concludes that a 30 percent disability evaluation is warranted for the period from March 12, 1991 to May 23, 1994; and a 100 percent evaluation is warranted from May 24, 1994.  Thus, a staged rating is appropriate for the Veteran's service-connected PTSD.

Complicating consideration of the Veteran's claim for an increased initial disability rating for PTSD, effective from March 12, 1991 to August 4, 1999, is the fact that the criteria for rating psychiatric disabilities were revised, effective November 7, 1996.  Thus, the Board will proceed with consideration of this appeal, applying the version of the criteria which is more favorable to the Veteran.  However, the revised version of the rating criteria will only be applied from the effective date of the regulatory change.  VAOPGCPREC 3-2000 (Apr. 10, 2000), 65 Fed. Reg. 33,421 (2000); Bernard v. Brown, 4 Vet. App. 384 (1993).  Thus, the new regulations may only be applied from the date they became effective forward.  For the period through November 6, 1996, the Veteran's PTSD must be rated under the older criteria, regardless of whether the new criteria are more favorable to his claim; while, for the period from November 7, 1996, forward, the Veteran's claim should be rated pursuant to the set of criteria which is more favorable to his claim.  DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); VAOPGCPREC 3-2000.

Prior to November 7, 1996, VA regulations provided that the severity of a psychiatric disorder was premised upon actual symptomatology, as it affected social and industrial adaptability.  38 C.F.R. § 4.130, 4.132 (1996).  Two of the most important determinants were time lost from gainful employment and decrease in work efficiency.  38 C.F.R. § 4.130 (1996).

Prior to November 7, 1996, DC 9411 provided that a 10 percent rating was warranted where there was emotional tension or other evidence of anxiety productive of mild social and industrial impairment.  A 30 percent rating was warranted when there was definite impairment in the ability to establish and maintain effective and wholesome relationships with people, and the psychoneurotic symptoms resulted in such reductions in initiative, flexibility, efficiency, and reliability levels as to produce definite industrial impairment.  38 C.F.R. § 4.132, DC 9411 (1996).

In a precedent opinion, VA's General Counsel concluded that "definite" is to be construed as "distinct, unambiguous, and moderately large in degree."  It represents a degree of social and industrial inadaptability that is "more than moderate but less than rather large."  VAOPGCPREC 9-93; 59 Fed. Reg. 4752 (1994).  The Board is bound by this interpretation of the term "definite."  38 U.S.C.A. § 7104(c).

Further, prior to November 7, 1996, DC 9411 provided that a 50 percent rating required that the ability to establish or maintain effective or favorable relationships with people be considerably impaired, and that, by reason of psychoneurotic symptoms, the reliability, flexibility and efficiency levels be so reduced as to result in considerable industrial impairment.  A 70 percent rating required that the ability to establish and maintain effective or favorable relationships with people be severely impaired, and that the psychoneurotic symptoms be of such severity and persistence that there was severe impairment in the ability to obtain or retain employment.  A 100 percent rating required that the attitudes of all contacts except the most intimate were so adversely affected as to result in virtual isolation in the community; psychoneurotic symptomatology bordering on gross repudiation of reality; or demonstrable inability to obtain or retain employment.  38 C.F.R. § 4.132, DC 9411 (1996); see also Johnson v. Brown, 7 Vet. App. 95 (1994) (holding that the criteria in 38 C.F.R. § 4.132 for a 100 percent rating are each independent bases for granting a 100 percent rating).

Under the revised rating criteria, effective November 7, 1996, there is a general rating formula for mental disorders.  The formula assesses disability according to the manifestation of particular symptoms, providing objective criteria for assigning a disability evaluation.

Under the revised rating criteria, a noncompensable rating is assigned for a mental condition that has been formally diagnosed, but symptoms are not severe enough to either interfere with occupational and social functioning or to require continuous medication.  A 10 percent disability rating is assigned for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous mediation.  A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for PTSD where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereo-typed speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.
A 70 percent rating is warranted for PTSD when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships.

A 100 percent evaluation requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

With regard to the use of the phrase "such as" in 38 C.F.R. § 4.130, ratings are assigned according to the manifestations of particular symptoms.  The use of the phrase "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.

The Board also notes that in assessing a psychiatric disability, a GAF score is often assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See DSM-IV; Richard v. Brown, 9 Vet. Ap. 266 (1996).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned.  The percentage is to be based on all the evidence that bears on occupational and social impairment.  38 C.F.R. § 4.126; VAOPGCPREC 10-95.  According to the DSM-IV, which VA has adopted pursuant to 38 C.F.R. §§ 4.125 and 4.130, GAF scores ranging from 81 to 90 reflect absent or minimal symptoms (e.g., mild anxiety before an exam), good functioning in all areas, interested and involved in a wide range of activities, socially effective, generally satisfied with life, no more than everyday problems or concerns (e.g., an occasional argument with family members).  GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing in school).  A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communications or judgment or inability to function in almost all areas.  A score of 11 to 20 denotes some danger of hurting one's self or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e.g., largely incoherent or mute).  Carpenter v. Brown, 8 Vet. App. 240 (1995).  The Court has noted the importance of GAF scores in evaluating mental disorders; however, a GAF score is only one aspect of numerous facets which go into rating a psychiatric disability.  Id.

a. Disability rating in excess of 10 percent prior to May 24, 1994.

The Veteran contends he should be entitled to a disability rating in excess of 10 percent for his service-connected PTSD prior to May 24, 1991.

As indicated above, the Veteran filed a claim of entitlement to service connection for PTSD in March 1991.

Private treatment records dated February 1991 document the Veteran's complaints of frequent nightmares.  In a separate February 1991 treatment record, the Veteran's treatment provider noted that the Veteran was well-groomed and well-dressed.  He observed that, when seated, the Veteran was constantly moving his hands in the air.  The treatment provider stated that the Veteran's mood is "well" and his affect was adequate, although he cried once during the interview.  The Veteran could not explain why he cried.  The treatment provider diagnosed the Veteran with "rule-out PTSD."

In another private treatment record from 1991, the treatment provider noted the Veteran's complaints of an increase in sleeping difficulty with nightmares and nervousness.  It was noted that the Veteran was a merchant; however, no interference with the Veteran's occupational functioning was described.  The Veteran denied episodes of "going out of reality but refers [to] occasional war recalls."  The treatment provider stated that the Veteran denied suicidal ideation and homicidal ideation.  His memory was intact.  He exhibited fair judgment and intellectual introspection with good abstract function.

A review of the record demonstrates no other pertinent medical evidence of record, prior to May 24, 1994.

In order for a 30 percent disability rating to be granted prior to May 24, 1994, the competent evidence of record would basically need to show, pursuant to the old regulation, that the Veteran experienced emotional tension or other evidence of anxiety productive of mild social and industrial impairment, or that there was definite impairment in the ability to establish and maintain effective and wholesome relationships, and that the psychoneurotic symptoms resulted in such reductions as to produce definite industrial impairment.  38 C.F.R. § 4.130, DC 9411 (1996).  In reviewing the record on appeal, the Board concludes that the objective evidence as a whole, dated prior to May 24, 1994, shows that under the old schedular criteria for a psychiatric disorder, his psychiatric symptoms were not productive of considerable impairment in the ability to establish or maintain effective or favorable relationships or productive of considerable industrial impairment.  Further, on review of the competent evidence of record, prior to May 24, 1994, which consists solely of private treatment records, the Board notes that the Veteran's psychiatric symptoms were manifested by nightmares, nervousness, and an episode of spontaneous crying.  The evidence of record dated prior to May 24, 1994, is scant, but does show that the Veteran had complaints of nervousness and sleep disturbance; however, he was able to work.

In this matter, the Veteran has argued that his psychological symptomatology has been severe and productive of total occupational and social impairment throughout the period under consideration.  See the Veteran's VA Form 9 dated December 2011.

Accordingly, affording the Veteran all benefit of the doubt, the Board finds that the evidence of record does not demonstrate psychological symptomatology suggestive of more than definite impairment in the ability to establish and maintain effective and wholesome relationships with people, and the psychoneurotic symptoms resulted in such reductions in initiative, flexibility, efficiency, and reliability levels as to produce definite industrial impairment.  38 C.F.R. § 4.132, DC 9411 (1996).  Thus, the Board finds that he should be entitled to a 30 percent evaluation, but no higher, for the service-connected PTSD, for the period from March 12, 1991 to May 24, 1991.

To this end, the Board observes that pursuant to the revised regulation, in order for a rating in excess of 30 percent to be granted, the competent evidence of record would need to show occupational and social impairment with reduced reliability and productivity due to symptoms such as those listed in the criteria for a 50 percent rating under Diagnostic Code 9411, and/or as other symptoms attributed to his service-connected psychiatric disability, to include PTSD.  38 C.F.R. § 4.132, DC 9411 (1996).  Crucially, however, there is no medical evidence to support the Veteran's assertions of more serious occupational and social impairment, prior to the May 24, 1994 private psychiatric evaluation, which will be discussed below.  In considering whether an even higher rating of 50 percent would be warranted for the Veteran's PTSD, under the old, the Board concludes also that the preponderance of the evidence does not approximate the severity of the symptoms listed in the criteria for the assignment of a 50 percent rating, prior to May 24, 1994.  See 38 C.F.R. §§ 4.7, 4.132.

Given the foregoing, and after resolving any reasonable doubt in the Veteran's favor, the Board concludes that his PTSD more nearly approximates the criteria for a rating of 30 percent, effective prior to May 24, 1994.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.7; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

b. Disability rating in excess of 50 percent from May 24, 1994 to August 5, 1999.

Here, the Veteran seeks a disability rating in excess of the currently assigned 50 percent for his service-connected PTSD from May 24, 1994 to August 5, 1999.  (As indicated above, the Veteran is assigned a 100 percent evaluation from August 5, 1999).  After having reviewed the record, and for reasons explained in greater detail below, the Board concludes that a 100 percent disability rating is warranted under the schedular criteria for the entire period dating from May 24, 1999.

As was described above, pursuant to the old scheduler criteria, prior to November 7, 1996, a 100 percent rating required that the attitudes of all contacts except the most intimate were so adversely affected as to result in virtual isolation in the community; psychoneurotic symptomatology bordering on gross repudiation of reality; or demonstrable inability to obtain or retain employment.  See 38 C.F.R. § 4.130, DC 9411 (1996); see also Johnson v. Brown, 7 Vet. App. 95 (1994) (holding that the criteria in 38 C.F.R. § 4.132 for a 100 percent rating are each independent bases for granting a 100 percent rating).  Under 38 C.F.R. § 4.130, DC 9411 (2013), in order to warrant a 100 percent disability rating, the evidence must show total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation or name.

The revised version of the rating criteria will only be applied from the effective date of the regulatory change.  VAOPGCPREC 3-2000 (Apr. 10, 2000), 65 Fed. Reg. 33,421 (2000); Bernard v. Brown, 4 Vet. App. 384 (1993).  Thus, the new regulations may only be applied from the date they became effective forward.  For the period through November 6, 1996, the Veteran's PTSD must be rated under the older criteria, regardless of whether the new criteria are more favorable to his claim; while, for the period from November 7, 1996, forward, the Veteran's claim should be rated pursuant to the set of criteria which is more favorable to his claim.  DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); VAOPGCPREC 3-2000.

As will be explained below, the totality of the evidence of record indicates that the Veteran's cumulative PTSD symptomatology for the entire period from May 24, 1994 to August 5, 1999 is demonstrable of an inability to obtain or retain employment.  To this end, the Board notes that the medical evidence dated from November 7, 1996 (the date of the enactment of the revised criteria) also approximates total occupational and social impairment sufficient to warrant a 100 percent evaluation under the revised criteria.

The Veteran was afforded a private psychiatric evaluation on May 24, 1994, which noted that the Veteran was married and still working.  The Veteran complained of flashbacks, insomnia, and nightmares.  He was very nervous and anxious.  The examining psychiatrist stated that the Veteran "forgets things easily and at [the] time his mind goes blank.  He gets disoriented."  The private psychiatrist also noted that the Veteran "becomes easily irritable and as a consequence becomes withdrawn."  The Veteran indicated that he never travels alone; his wife is always with him.  It was noted that he can take care of his personal needs and maintain some friendships; he can handle funds under his wife's supervision.  The examiner stated that the Veteran could not sit still during the interview.  The Veteran's affect was restricted; his mood was desperate and anguished.  His thoughts were described as slow and ideas were noted to be poorly organized.  His memory was moderately impaired.  The examining psychiatrist stated that the Veteran's social judgment was impaired, his situational judgment was poor, and his insight was poor.  The examiner stated that the medication he uses limits his functional capacities.  Critically, the examiner concluded, "[t]his patient has a severe degree of impairment at the emotional level of functioning which impairs severely his functional capacity...This patient suffers from complete industrial inadaptability."  A GAF of 40-31 was assigned.

Another private psychiatric evaluation dated September 1994 described similar symptoms as were noted in the May 1994 evaluation.  However, the examining psychiatrist also stated that he Veteran was no longer working.  His daily activities were minimal and the Veteran spends his days in bed or pacing the floor.  The Veteran depends upon his wife for everything.  He does not socialize.  Although he takes care of his personal needs, he never travels alone and cannot handle funds.  The examining psychiatrist concluded, "[t]his patient has a severe degree of impairment at the emotional level of functioning which impairs severely his functional capacity."  He further explained that the Veteran "is unable to engage in remunerative activity.  Remission of his symptoms [is] not expected at least in the next twelve months and he has to be under contin[uous] treatment and medication."  The assigned GAF of 40-31 was continued.

The Veteran was afforded a VA examination in April 1996, at which time it was noted that the Veteran had been unemployed since 1994.  He was followed by a private psychiatrist and was prescribed Xanax and Prozac.  The Veteran indicated that "at the sounds of sirens or war related images on television, he will run to hide to 'safety,' as if he were 'again in the middle of that war.'"  He stated that he dreams of Vietnam and claimed he awakes abruptly from these dreams and finds himself running across the house.  The Veteran indicated that he is very depressed and he complained of being very forgetful.  The examiner noted that the Veteran claimed that he could not remember much of the requested information including his medications and date of birth.  The Veteran described high anxiety levels and exhibited a depressed affect.  He also endorsed "the presence of peculiar and disturbing ideas."  He tends to avoid people and crowds.  The examiner noted that "[s]ocial avoidance and alienation from self and others are also very likely.  There [were] relatively consistent indications of a low self-esteem."  The examiner noted that the Veteran had a tendency to over report symptoms; although he "does appear to be psychologically unstable."  However, the examiner also noted that "[t]he results of the tests administered pertaining to the neuropsychological functioning of the patient were regarded as too unreliable to warrant any useful interpretation."

The Veteran was afforded another VA psychological examination in July 1996, at which time it was noted that he was last employed in 1994 at his sister's pharmacy.  The Veteran reported that he forgets many things, does not sleep well, and has many memories of his military service.  He stated that he must take his medication in order to control his depression, anxiety, and restlessness.  He further indicated that his psychological symptomatology had gotten worse in the last two years.  He indicated that he must stay home all day.  "He reports that his mind goes in blank and for that reason he has to be accompanied either by his wife or by his son."  The examiner noted that the Veteran was clean and adequately dressed.  He was alert and well-oriented.  His mood was depressed and his affect blunted.  The examiner stated that the Veteran's attention was good; his concentration and memory were fair.  He stated that the Veteran had fair insight and judgment and good impulse control.  A GAF of 80 was assigned.

The Veteran was afforded a RO hearing in May 1997, at which time a private psychiatrist testified concerning the Veteran's PTSD symptomatology.  The psychiatrist indicated that during the 1990's, the Veteran has been "revising memories of Vietnam continuously."  See the RO hearing transcript dated May 1997.  He stated that the Veteran stopped working because he could not put up with people anymore.  Specifically, he left work one day and never returned.  Id.  The psychiatrist also indicated that the Veteran had to move out to the country in order to socially isolate himself as "he can't see anybody."  Id.  The psychiatrist noted that the Veteran's wife confirmed that he gets up at night and walks around the house to check the windows because he believes the Vietcong are coming to attack.  It was noted that the Veteran is overprotective of his children.  He cannot be in the presence of Asian people.  The psychiatrist further testified that the Veteran's PTSD symptoms have been aggravated since 1994.  Id.

The Board has thoroughly reviewed the record and has given full consideration to 38 C.F.R. § 4.7 (where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned) and 38 C.F.R. § 3.102 (when there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the veteran).

The Board acknowledges that the July 1996 VA examiner determined the Veteran's PTSD symptoms to be of mild severity and assigned a GAF of 80.  However, in rendering his conclusions concerning the severity of the Veteran's PTSD, the examiner did not provide a rationale informed by the comprehensive medical evidence contained in the claims file.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) ("[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion").  In particular, the examiner did not discuss the multiple private examination reports which found the Veteran to be severely functionally impaired and unable to engage in remunerative activity.  See the September 1994 private psychiatric evaluation.  The examiner also failed to discuss the findings of the April 1996 VA examiner who noted that despite the Veteran's tendency to over report his symptoms, he does appear to be psychologically unstable.  Accordingly, the Board finds the July 1996 VA examination report to be of little probative value.

Rather, the Board finds that the comprehensive medical evidence is demonstrative of PTSD symptomatology warranting a 100 percent disability rating throughout the period under consideration.  Of particular significance to the Board is the medical evidence of record documenting that the Veteran's PTSD symptomatology is productive of an inability to obtain or retain employment.  Specifically, the record details the Veteran's severe social isolation, debilitating memory problems, and chronic nervousness, and inability to appropriately function in an occupational setting as repeatedly documented by a private psychiatrist.  As noted above, the medical evidence dated from November 7, 1996 (the date of the enactment of the revised criteria) is also demonstrative of total occupational and social impairment sufficient to warrant a 100 percent evaluation under the revised criteria.

Although the GAF scores assigned to the Veteran's service-connected PTSD during the current appeal vary to reflect mild to severe impairment, it is the symptoms specifically noted at the psychiatric evaluations completed during the appeal period that are of the utmost significance.

In this regard, the Board finds that the psychiatric symptomatology, as exhibited by the Veteran for the entire period under consideration, indicates serious and severe symptoms of PTSD, thereby warranting a 100 percent rating for this disability from May 24, 1994.  Accordingly, and based on this evidentiary posture, the Board finds that the Veteran's PTSD is manifested by demonstrable symptoms of an inability to obtain and retain employment.  A 100 percent rating for this service-connected disability, pursuant to Diagnostic Code 9411, is warranted.  38 C.F.R. § 4.7 (1996).  A 100 percent schedular rating is assigned throughout the entire period on appeal.

ORDER

Effective prior to May 24, 1994, a 30 percent rating for PTSD is granted, subject to the law and regulations governing the payment of monetary benefits.

From May 24, 1994, a 100 percent rating for PTSD is granted, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


